ACCEPTED
                                                                                      03-13-00576-CV
                                                                                              6311844
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
July 31, 2015                                                                    7/31/2015 2:10:56 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                               No. 03-13-00576-CV

                            In the Court of Appeals
                         for the Third Judicial District
                                at Austin, Texas

     GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS
         AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                            Appellants,
                                         v.

                 IMPERIAL FIRE AND CASUALTY INSURANCE COMPANY,
                                                Appellee.


                                On Appeal from the
                126th Judicial District Court of Travis County, Texas


                        JOINT MOTION TO DISMISS APPEAL


   TO THE HONORABLE THIRD COURT OF APPEALS:
         Under Rule 42.1(a)(2) of the Texas Rules of Appellate Procedure, all

   parties, including appellants Glenn Hegar, Comptroller of Public Accounts

   of the State of Texas, and Ken Paxton, Attorney General of the State of Texas,

   and appellee, Imperial Fire and Casualty Insurance Company, move to

   dismiss this appeal pursuant to their already-executed settlement

   agreement.




                                          1
      The Court has the authority under Texas Rule of Appellate Procedure

42.1(a)(2) to grant this joint motion to dismiss, and the appellants’ right to

dismissal is absolute prior to disposition, so long as the appellants bear their

own costs. E.g., White Stores, Inc. v. Crain, 515 S.W.2d 677, 677 (Tex. App.—

Austin 1974, no writ).

      The parties have reached an agreement to compromise and settle their

differences in the suit Imperial Fire and Casualty Insurance Company v.

Susan Combs, Comptroller of Public Accounts of the State of Texas and Greg

Abbott, Attorney General of the State of Texas, cause number D-1-GN-12-

002808. Each party will bear its own costs. This motion is not to be filed

until the warrant satisfying the settlement agreement has been received by

the plaintiff. Accordingly, at this time, all the prerequisites to dismissal have

been met.

      Because the underlying dispute has been settled and payment has been

completed, it is appropriate to dismiss the appeal.

                                   PRAYER

      The Court should dismiss the appeal.




                                       2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Attorney General of Texas

SCOTT A. KELLER
Solicitor General


 /s/ Kristofer S. Monson
KRISTOFER S. MONSON
Assistant Solicitor General
State Bar No. 24037129

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-1700
Fax: (512) 474-2697
kristofer.monson@texasattorneygeneral.gov

COUNSEL FOR APPELLANTS

/s/ Doug Sigel
Doug Sigel
KRISTOFER S RYAN LAW FIRM, LLP
100 Congress Avenue, Suite 950
Austin, Texas 78701
Fax: (512) 459-6601
doug.sigel@ryanlawllp.com

           COUNSEL FOR APPELLEE




       3
                       CERTIFICATE OF CONFERENCE

      Having agreed to settle this case and to file a joint motion, the parties
 treat their signatures to this joint motion as evidence of their conference.

                         CERTIFICATE OF SERVICE

     On July 31, 2015, this Joint Motion to Dismiss Appeal for Settlement

was served via CaseFileXpress on:


     Doug Sigel                           Kristofer S. Monson
     RYAN LAW FIRM, LLP                   Office of the Attorney General
     100 Congress Avenue, Suite 950       PO Box 12548 (MC 059)
     Austin, Texas 78701                  Austin, Texas 78701

     doug.sigel@ryanlawllp.com            kristofer.monson
                                          @texasattorneygeneral.gov

     COUNSEL FOR APPELLEE                 COUNSEL FOR APPELLANTS

     /s/ Doug Sigel                       /s/ Kristofer S. Monson




                                      4